PER CURIAM.
As to appellant’s point I, we affirm upon authority of Board of Commissioners of State Institutions v. Tallahassee Bank & Trust Co., 116 So.2d 762 (Fla.1959); Board of Commissioners of State Institutions v. Tallahassee Bank & Trust Co., 108 So.2d 74 (Fla.App. 1st 1958); Board of Commissioners of State Institutions v. Tallahassee Bank & Trust Co., 100 So.2d 67 (Fla.App. 1st 1958); Swift and Co. v. Housing Authority of Plant City, 106 So. 2d 616 (Fla.App. 2nd 1958); see also 4, Nichols on Eminent Domain, Market Value-Quality of Res §§ 12-322 (1974). Further, the necessary proof requirements contained in the foregoing authorities find adequate support in the record.
As to appellant’s point II, we affirm upon authority of Rochelle v. State Rd. Dept., 196 So.2d 477 (Fla.App. 2nd 1967). The differing features of the comparable sale were not sufficient to cause the rejection of it, but rather such differences could be considered by the jury in determining the weight to be given the testimony.
Affirmed.
WALDEN, MAGER and DOWNEY, JJ., concur.